Powell, J.
The defendant was charged with the offense of being a cheat and swindler. It was alleged that, by reason of false representations duly set out in the accusation, the defendant had cheated the prosecutor by obtaining from him “groceries, consisting of meat and other groceries, of the value of one dollar and ten cents.” The defendant, on arraignment and before pleading to the merits, filed a special demurrer, on the ground that there was “no sufficient allegation of the goods alleged to have been obtained.” The accusation was defective. Oglesby v. State, 123 Ga. 506 (51 S. E. 505); Henderson v. State, 113 Ga. 1148 (39 S. E. 446); Langston v. State, 109 Ga. 153 (35 S. E. 166). In view of the ease with which accusations may be amended at any time before the jury is sworn (Goldsmith v. State, 2 Ga. App. 283, 58 S. E. 486), there is no reason why the State’s counsel should not be compelled to make his allegations definite and specific. An allegation of the kind involved here might be sufficient in an indictment, where no right of amendment is permitted. See Brand v. State, 112 Ga. 25 (37 S. E. 100), and cit. The Oglesby case, supra, however, is clear authority for the proposition that such an allegation is not sufficient in an accusation like the one before us. Judgment reversed.